Title: To Alexander Hamilton from Terence O’Neill, [20 September 1791]
From: O’Neill, Terence
To: Hamilton, Alexander



[Philadelphia, September 20, 1791]
Sir

A plan having been suggested to establish a Cotton as well as other Manufactories in the United States, on principles devised by your wisdom, and in consequence of which a subscription is set on foot, Mechanics encouraged, and Machines imported to put this National work into execution. Notwithstanding that artists well qualified in every branch necessary to promote the undertaking may be procured, yet it is as essential that persons qualified to superintend these several Manufactures and who may have a general knowledge of the Manufacturing business should also be engaged. Having been bred for many years to the Business of superintending & keeping the Books of a very extensive Cotton Manufactory in Ireland, together with my experience in the Manchester trade, acquired by carrying on business extensively in that line for some years on my own account; I am induced from these qualifications to offer myself as a person capable of Conducting the Cotton Branch in every particular whatever. I’ll assert myself capable of planing the Books for this business, in a suitable and concise manner and in such order that the accounts shall correspond so as to shew the disposition of every ounce of the Raw Materials and the several operations at one view which will be a means of preventing fraud in any part of the business, if any shou’d be attempted. The prime cost of every article shall also be calculated, that the Commissioners who may be appointed to make the sales, cannot be imposed on in any respect. In short, I think I may without arrogance assert myself qualified to observe & correct any errors that may occur in any part of this branch of business, as well as to detect any fraud or defect that might appear either thro’ neglect or design. Should I on this occasion, Sir, meet with your approbation, as doubtless yours will be necessary for every person who may be employed in this undertaking, I shall deem myself highly gratified, and in the mean time shou’d you wish to have any conversation with me on the subject, I shall do myself the honor to wait on you, whenever it may suit your Convenience. Such security for my good conduct shall be given as may be required. In case you would favor me with your sentiments in this occasion, I beg leave to inform you I lodge at the corner of Front and Race Streets, No. 137.
I have the honor to be Sir, your most obedt. very humble servant

Terence O Neill
Philadelphia 20th, September 1791

